Citation Nr: 1722551	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  07-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for left salpingectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1981 to January 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  During the course of the appeal, the claims file was transferred to the RO in Waco, Texas.

In April 2011, the Veteran testified at a Travel Board hearing at the RO in Waco, Texas before the undersigned.

In August 2011, July 2014, and June 2016, the Board remanded the issue on appeal for additional evidentiary development, and it has been returned to the Board for appellate review.

Since the case was readjudicated in the December 2016 supplemental statement of the case, additional VA treatment records dated from August 2005 to December 2008, December 2012 to November 2016, and December 2013 to July 2015 were obtained and associated with the record in January 2017.  Since these records are duplicative in documenting ongoing complaints of pelvic pain, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not needed and the Board may proceed with the claim.


FINDING OF FACT

For the entire rating period, the Veteran's left salpingectomy has been manifested by the removal of the left fallopian tube with no current residuals (other than the service-connected abdominal scar status post left salpingectomy) or the removal of either ovary.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable evaluation for left salpingectomy have not been met.  38 U.S.C.A. §§ 1155, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.20, 4.21, 4.27, 4.116, Diagnostic Code 7699-7619 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative have raised any issues with the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected left salpingectomy in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran filed her initial claim requesting service connection for left salpingectomy on February 2, 2006.  In the April 2006 VA rating decision, service connection for left salpingoophorectomy was granted because the disability was deemed to be directly related to her military service, to include a laparotomy for removal of left fallopian tube in January 1988.  The Veteran was assigned a noncompensable (0 percent) evaluation for the loss of one ovary for the entire appeal period effective from February 1, 2006, the date following separation from active service.  See 38 C.F.R. § 4.116, Diagnostic Code 7699-7619.

In the May 2017 written brief, the Veteran's representative notes the Veteran asserts her pelvic pain is related to the service-connected left salpingectomy and that pelvic pain causes impairment to earnings capacity that is not accurately portrayed by the current evaluation.

In light of the Veteran's contentions in this case, the Board notes that the Veteran also requested service connection for left lower abdominal pain in February 2006.  In the April 2006 VA rating decision, service connection for left lower abdominal pain was denied because there was no evidence that a disability had been clinically diagnosed.  In a March 2007 statement, the Veteran expressed disagreement with the denial of this issue and noted her belief that "this pain is coming from the removal of [her] fall[opia]n tube."  The RO issued a statement of the case in June 2008; however, the Veteran did not file a timely substantive appeal in response.  As a result, that issue was not perfected to the Board and is not currently on appeal before the Board.  See 38 C.F.R. § 20.302(b).

In this case, the Board considers whether an initial compensable evaluation for left salpingectomy is warranted at any time since the date of following separation from active service on February 1, 2006.  See 38 C.F.R. § 4.116, Diagnostic Code 7699-7619.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the gynecological system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  Thus, in this case, Diagnostic Code 7699 denotes an unlisted condition of the gynecological system, and the RO determined that the rating criteria most analogous to the Veteran's service-connected left salpingectomy is encompassed under Diagnostic Code 7619 for the entire appeal period.

Under Diagnostic Code 7619, a 100 percent rating is warranted for three months after removal of an ovary; thereafter, 30 percent is warranted for complete removal of both ovaries and 0 percent is warranted for removal of one ovary with or without partial removal of the other.


At the September 2007 VA examination for gynecological conditions, the Veteran reported since the left salpingectomy during service in 1988 she has noticed some left sided lower abdominal pain and thinks it is related to that in-service operation, as well as difficulty with constipation.  Upon clinical evaluation of the pelvis, results were normal and examination of the rectovaginal area failed to reveal any palpable masses.  The VA examiner noted the Veteran never had removal of her ovaries, only the removal of her left fallopian tube, and rendered a diagnosis of "surgical absence of left fallopian tube." 

Following the September 2011 VA examination for gynecological conditions, the VA examiner (Dr. L. B.) concluded the Veteran's diagnoses include chronic left lower quadrant pain and noted findings of the service-connected abdominal scar status post left salpingectomy and urinary incontinence.  It was further noted that diagnostic testing of the pelvis was to be scheduled in early January 2012 due to the Veteran's departure to Iraq the day following the VA examination.

A January 2012 VA examination addendum report by Dr. L. B. notes findings from the Veteran's pelvis ultrasound.  Results showed "ovaries were not visualized on transabdominal as well as transvaginal scan likely secondary to excessive bowel gas[,] [c]alcified lesion within the lower uterine segment likely representing a calcified fibroid[, and] [i]ncidentally noted is a nabothian cyst."  In an August 2012 addendum, Dr. L. B. opined that "it is just as likely as not that [V]eteran's chronic pelvic pain is due to scar tissue from her laparoscopy that converted to laparotomy with removal of ectopic pregnancy and left fallopian tube in January 1988."

Pursuant to the August 2011 Board remand, a VA medical opinion was provided in June 2012 to determine the etiology of the Veteran's reported left side pelvic pain.  Following a review of the claims file, a VA physician who completed examinations for mental disorders in September 2011 concluded a "psychological contribution to the Veteran's report of left pelvic pain is not suspected."

Pursuant to the July 2014 Board remand, an additional VA examination for gynecological conditions was provided in July 2015 by Dr. L. B.  The Veteran reported that "since 2004 she has developed intermittent sharp left lower quadrant pain lasting 5-10 minutes that occurs 2004 times/week [and] [p]an is exacerbated by movement . . . "  Following the clinical evaluation, Dr. L. B. concluded diagnoses included chronic left lower quadrant pain since 2004 and chronic constipation, and concluded that such pain "is less likely than not related to her laparoscopy/laparotomy/left salpingectomy in 1998."

Pursuant to the June 2016 Board remand, an addendum VA medical opinion was obtained in September 2016 for Dr. L. B. to provide a rationale for the July 2015 opinion.  It was explained that the "Veteran's complaints of pelvic pain reportedly started in 2004, [16] years after her ectopic pregnancy and [11] years after her tubal ligation."

Review of VA treatment records during the appeal period document ongoing complaints and treatment for left pelvic pain and notations of the Veteran's gynecological surgical history during her period of active service.

After review of the pertinent evidence of record, as discussed above, the Board finds the most probative evidence of record shows the service-connected left salpingectomy has been manifested by the removal of the left fallopian tube with no current residuals (other than the service-connected abdominal scar status post left salpingectomy).  Review of such evidence does not show this service-connected disability has been manifested by the removal of either ovary, pain, or any other separately compensable residual associated with the left salpingectomy.  As such, an initial compensable evaluation is not warranted at any time during the appeal period since February 1, 2006.

As referenced above, the Board notes that the issue of service connection for abdominal scar status post left salpingectomy was granted in a December 2016 VA rating decision.  As of this date, the Veteran has not filed a timely notice of disagreement with the December 2016 VA rating decision for a higher initial rating for this service-connected scar.

The Board has considered the Veteran's reported history of symptomatology related to the service-connected left salpingectomy.  She is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, she is not competent to identify specific level of her service-connected left salpingectomy according to the appropriate Diagnostic Code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board also considers the possibility of staged ratings and finds the schedular rating for left salpingectomy has been in effect for appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

Finally, a total disability rating based on individual unemployability has not been raised or warranted because the Veteran does not contend, and the evidence does not show, that the service-connected disability on appeal renders her unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In face, she has been gainfully employed since separation from active service in 2006.


ORDER

An initial compensable evaluation for left salpingectomy is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


